EXHIBIT 10.1
LINDSAY CORPORATION
2010 LONG-TERM INCENTIVE PLAN
(Effective January 25, 2010)
     1. Purpose. The purpose of the Lindsay Corporation 2010 Long-Term Incentive
Plan (the “Plan”) is to attract and retain employees and directors for Lindsay
Corporation and its subsidiaries and to provide such persons with incentives and
rewards for superior performance.
     2. Definitions. As used in this Plan, the following terms shall be defined
as set forth below:
     2.1 “Award” means any Options, Stock Appreciation Rights, Restricted
Shares, Deferred Shares (Restricted Stock Units), Performance Shares or
Performance Units granted under the Plan.
     2.2 “Award Agreement” means an agreement, certificate, resolution or other
form of writing or other evidence approved by the Committee which sets forth the
terms and conditions of an Award. An Award Agreement may be in an electronic
medium, may be limited to a notation on the Company’s books and records and, if
approved by the Committee, need not be signed by a representative of the Company
or a Participant.
     2.3 “Base Price” means the price to be used as the basis for determining
the Spread upon the exercise of a Freestanding Stock Appreciation Right.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     2.6 “Committee” means the committee of the Board described in Section 4.
     2.7 “Company” means Lindsay Corporation, a Delaware corporation, or any
successor corporation.
     2.8 “Deferral Period” means the period of time during which Deferred Shares
(Restricted Stock Units) are subject to deferral limitations under Section 8.
     2.9 “Deferred Shares” or “Restricted Stock Units” means an Award pursuant
to Section 8 of the right to receive Shares at the end of a specified Deferral
Period.
     2.10 “Employee” means any person, including an officer, employed by the
Company or a Subsidiary.
     2.11 “Fair Market Value” means the fair market value of the Shares as
determined by the Committee from time to time. Unless otherwise determined by
the Committee, the fair market value shall be the closing price for the Shares
reported on a consolidated basis on the New York Stock Exchange on the relevant
date or, if there were no sales on such date, the closing price on the nearest
preceding date on which sales occurred.
     2.12 “Freestanding Stock Appreciation Right” means a Stock Appreciation
Right granted pursuant to Section 6 that is not granted in tandem with an Option
or similar right.
     2.13 “Grant Date” means the date specified by the Committee on which a
grant of an Award shall become effective, which shall not be earlier than the
date on which the Committee takes action with respect thereto.

 



--------------------------------------------------------------------------------



 



     2.14 “Incentive Stock Option” means any Option that is intended to qualify
as an “incentive stock option” under Code Section 422 or any successor
provision.
     2.15 “Nonemployee Director” means a member of the Board who is not an
Employee.
     2.16 “Nonqualified Stock Option” means an Option that is not intended to
qualify as an Incentive Stock Option.
     2.17 “Option” means any option to purchase Shares granted under Section 5.
     2.18 “Optionee” means the person so designated in an agreement evidencing
an outstanding Option.
     2.19 “Option Price” means the purchase price payable upon the exercise of
an Option.
     2.20 “Participant” means an Employee or Nonemployee Director who is
selected by the Committee to receive benefits under this Plan, provided that
only Employees shall be eligible to receive grants of Incentive Stock Options.
     2.21 “Performance Objectives” means the performance objectives established
pursuant to this Plan for Participants who have received Awards. Performance
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or the
Subsidiary, division, department or function within the Company or Subsidiary in
which the Participant is employed. Performance Objectives may be measured on an
absolute or relative basis. Relative performance may be measured by a group of
peer companies or by a financial market index. Any Performance Objectives
applicable to a Qualified Performance—Based Award shall be limited to specified
levels of or increases in the Company’s or Subsidiary’s return on equity,
earnings per share, total earnings, earnings growth, return on capital, return
on assets, earnings before interest, taxes, depreciation and/or amortization,
sales, sales growth, gross margin, return on investment, increase in the fair
market value of the Shares, share price (including but not limited to, growth
measures and total stockholder return), operating income or profit, net
earnings, cash flow (including, but not limited to, operating cash flow and free
cash flow), cash flow return on investment (which equals net cash flow divided
by total capital), inventory turns, financial return ratios, total return to
shareholders, market share, earnings measures/ratios, economic or incremental
value added, economic profit, balance sheet measurements such as receivable
turnover, internal rate of return, increase in net present value or expense
targets, working capital measurements (such as average working capital divided
by sales), customer or dealer satisfaction surveys and productivity. Any
Performance Objectives may provide for adjustments to exclude the impact of any
significant acquisitions or dispositions of businesses by the Company, one-time
non-operating charges, or accounting changes (including the early adoption of
any accounting change mandated by any governing body, organization or
authority). Except in the case of a Qualified Performance—Based Award, if the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Objectives unsuitable, the Committee may modify such Performance Objectives or
the related minimum acceptable level of achievement, in whole or in part, as the
Committee deems appropriate and equitable. In the case of a Qualified
Performance-Based Award, any such modifications may not increase the amount
payable under such Award.
     2.22 “Performance Period” means a period of time established under Section
9 within which the Performance Objectives relating to Performance Shares,
Performance Units, Deferred Shares (Restricted Stock Units) or Restricted Shares
are to be achieved.
     2.23 “Performance Share” means a bookkeeping entry that records the
equivalent of one Share awarded pursuant to Section 9.
     2.24 “Performance Unit” means a bookkeeping entry that records a unit
equivalent to $1.00 awarded pursuant to Section 9.

2



--------------------------------------------------------------------------------



 



     2.25 “Predecessor Plan” means the Lindsay Manufacturing Co. 2006 Long-Term
Incentive Plan.
     2.26 “Qualified Performance—Based Award” means an Award or portion of an
Award that is intended to satisfy the requirements for “qualified
performance—based compensation” under Code Section 162(m). The Committee shall
designate any Qualified Performance—Based Award as such at the time of grant.
     2.27 “Restricted Shares” means Shares granted under Section 7 subject to a
substantial risk of forfeiture.
     2.28 “Shares” means shares of the Common Stock of the Company, $1.00 par
value, or any security into which Shares may be converted by reason of any
transaction or event of the type referred to in Section 11.
     2.29 “Spread” means, in the case of a Freestanding Stock Appreciation
Right, the amount by which the Fair Market Value on the date when any such right
is exercised exceeds the Base Price specified in such right or, in the case of a
Tandem Stock Appreciation Right, the amount by which the Fair Market Value on
the date when any such right is exercised exceeds the Option Price specified in
the related Option.
     2.30 “Stock Appreciation Right” means a right granted under Section 6,
including a Freestanding Stock Appreciation Right or a Tandem Stock Appreciation
Right.
     2.31 “Subsidiary” means a corporation or other entity in which the Company
has a direct or indirect ownership or other equity interest, provided that for
purposes of determining whether any person may be a Participant for purposes of
any grant of Incentive Stock Options, “Subsidiary” means any corporation (within
the meaning of the Code) in which the Company owns or controls directly or
indirectly more than 50 percent of the total combined voting power represented
by all classes of stock issued by such corporation at the time of such grant.
     2.32 “Tandem Stock Appreciation Right” means a Stock Appreciation Right
granted pursuant to Section 6 that is granted in tandem with an Option or any
similar right granted under any other plan of the Company.
     3. Shares Available Under the Plan.
     3.1 Reserved Shares. Subject to adjustments as provided in Sections 3.2,
3.5 and 11, the maximum number of Shares that may be (i) issued or transferred
upon the exercise of Options or Stock Appreciation Rights, (ii) awarded as
Restricted Shares and released from substantial risk of forfeiture, (iii) issued
or transferred in payment of Deferred Shares (Restricted Stock Units) or
Performance Shares, or (iv) issued or transferred in payment of dividend
equivalents paid with respect to Awards, shall not in the aggregate exceed
400,000 Shares, provided that, in addition, the Shares which remain available
for Awards under the Predecessor Plan on the effective date of this Plan (but
not to exceed 35,000 Shares) shall also be available for Awards under this Plan.
Such Shares may be Shares of original issuance, Shares held in Treasury, or
Shares that have been reacquired by the Company.
     3.2 Accounting for Shares. For purposes of Section 3.1, the following rules
will apply for counting Shares issued or transferred under the Plan:
     (a) If an Award (other than a Dividend Equivalent) is denominated and
payable in Shares, the number of Shares covered by such Award, or to which such
Award relates, shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan.

3



--------------------------------------------------------------------------------



 



     (b) With respect to Performance Shares (including Awards described as
performance stock units) which are payable in Shares, the target number of
Performance Shares shall be counted on the date of grant of such Award against
the aggregate number of Shares available for granting Awards under the Plan. If
more than the target number of Performance Shares is issued in satisfaction of
such Award, the difference will be added to the number of Shares counted against
the aggregate number of Shares available for granting Awards under the Plan at
the time when the Award is settled in Shares. If less than the target number of
Performance Shares is issued in satisfaction of such Award, the difference will
be added back to the number of Shares available for granting Awards under the
Plan at the time when the Award is settled in Shares.
     (c) Dividend Equivalents denominated in Shares and Awards not denominated,
but potentially payable, in Shares shall be counted against the aggregate number
of Shares available for granting Awards under the Plan in such amount and at
such time as the Dividend Equivalents and such Awards are settled in Shares;
provided, however, that Awards that operate in tandem with (whether granted
simultaneously with or at a different time from), or that are substituted for,
other Awards may only be counted once against the aggregate number of Shares
available, and the Committee shall adopt procedures, as it deems appropriate, in
order to avoid double counting.
     (d) Any Shares that are delivered by the Company, and any Awards that are
granted by, or become obligations of, the Company through the assumption by the
Company of, or in substitution for, outstanding awards previously granted by an
acquired company, shall not be counted against the Shares available for granting
Awards under this Plan.
     (e) Notwithstanding anything herein to the contrary, any Shares related to
Awards which terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such Shares, are settled in cash in lieu of Shares, or
are exchanged with the Committee’s permission, prior to the issuance of Shares,
for Awards not involving Shares, shall be available again for grant under this
Plan.
     (f) Shares subject to an Award under the Plan will be treated as having
been issued and transferred and may not again be made available for issuance
under the Plan if such Shares are: (i) Shares that were subject to an Option or
a stock-settled Stock Appreciation Right and were not issued upon the net
settlement or net exercise of such Option or Stock Appreciation Right,
(ii) Shares delivered to the Company to pay the Option Price upon exercise of an
Option, (iii) Shares delivered to or withheld by the Company to satisfy
withholding taxes, or (iv) Shares repurchased on the open market with the
proceeds of an Option exercise.
     3.3 ISO Maximum. In no event shall the number of Shares issued upon the
exercise of Incentive Stock Options exceed 400,000 Shares, subject to adjustment
as provided in Section 11.
     3.4 Maximum Awards. No Participant may receive Awards representing more
than 350,000 Shares in any rolling 36-month period, subject to adjustment as
provided in Section 11. In addition, the maximum number of Performance Units
that may be granted to a Participant in any rolling 36-month period is
5,000,000.
     3.5 Expired, Forfeited and Unexercised Awards. If any Award granted under
this Plan expires, is forfeited or becomes unexercisable for any reason without
having been exercised or paid in full, the Shares subject thereto which were not
exercised or paid in full shall be available for future Awards under the Plan.
Likewise, if any Award that was outstanding on December 3, 2009 under the
Company’s Predecessor Plan or 2001 Long-Term Incentive Plan expires, is
forfeited or becomes unexercisable for any reason without having been exercised
or paid in full, the Shares subject thereto which were not exercised or paid in
full shall be added to the number of Shares which are available for Awards under
Section 3.1. An Award of Performance Shares (including Awards described as
performance stock units) shall be treated as not having been paid in full
whenever less than the target number of Performance Shares is issued in
satisfaction of such Award, and the difference will be added to the number of
Shares available for Awards under Section 3.1.

4



--------------------------------------------------------------------------------



 



     4. Plan Administration.
     4.1 Board Committee Administration. This Plan shall be administered by the
Compensation Committee appointed by the Board from among its members, provided
that the full Board may at any time act as the Committee. The interpretation and
construction by the Committee of any provision of this Plan or of any Award
Agreement and any determination by the Committee pursuant to any provision of
this Plan or any such agreement, notification or document shall be final and
conclusive. No member of the Committee shall be liable to any person for any
such action taken or determination made in good faith. It is intended that the
Compensation Committee will consist solely of persons who, at the time of their
appointment, each qualified as a “Non-Employee Director” under
Rule 16b-3(b)(3)(i) promulgated under the Securities Exchange Act of 1934 and,
to the extent that relief from the limitation of Code Section 162(m) is sought,
as an “Outside Director” under Section 1.162-27(e)(3)(i) of the Treasury
Regulations issued under Code Section 162(m).
     4.2 Committee Delegation. The Committee may delegate to one or more
officers of the Company the authority to grant Awards to Participants who are
not directors or executive officers of the Company, provided that the Committee
shall have fixed the total number of Shares or Performance Units subject to such
grants. Any such delegation shall be subject to the limitations of Section
157(c) of the Delaware General Corporation Law.
     4.3 Awards to Non-Employee Directors. Notwithstanding any other provision
of this Plan to the contrary, all Awards to Non-Employee Directors must be
authorized by the full Board pursuant to recommendations made by the
Compensation Committee.
     5. Options. The Committee may from time to time authorize grants to
Participants of Options to purchase Shares upon such terms and conditions as the
Committee may determine in accordance with the following provisions:
     5.1 Number of Shares. Each grant shall specify the number of Shares to
which it pertains.
     5.2 Option Price. Each grant shall specify an Option Price per Share, which
shall be equal to or greater than the Fair Market Value per Share on the Grant
Date, except as provided in Section 11.
     5.3 Consideration. Each grant shall specify the form of consideration to be
paid in satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Company, (ii) nonforfeitable,
unrestricted Shares owned by the Optionee which have a value at the time of
exercise that is equal to the Option Price, (iii) any other legal consideration
that the Committee may deem appropriate on such basis as the Committee may
determine in accordance with this Plan, or (iv) any combination of the
foregoing.
     5.4 Cashless Exercise. To the extent permitted by applicable law, the
Option Price and any applicable statutory minimum withholding taxes may be paid
from the proceeds of sale through a bank or broker on the date of exercise of
some or all of the Shares to which the exercise relates.
     5.5 Performance—Based Options. Any grant of an Option may specify
Performance Objectives that must be achieved as a condition to exercise of the
Option.
     5.6 Vesting. Each Option grant may specify a period of continuous
employment of the Optionee by the Company or any Subsidiary (or, in the case of
a Nonemployee Director, service on the Board) that is necessary before the
Options or installments thereof shall become exercisable, and any grant may
provide for the earlier exercise of such rights in the event of a change in
control of the Company or other similar transaction or event.

5



--------------------------------------------------------------------------------



 



     5.7 ISO Dollar Limitation. Options granted under this Plan may be Incentive
Stock Options, Nonqualified Stock Options or a combination of the foregoing,
provided that only Nonqualified Stock Options may be granted to Nonemployee
Directors. Each grant shall specify whether (or the extent to which) the Option
is an Incentive Stock Option or a Nonqualified Stock Option. Notwithstanding any
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year (under
all plans of the Company) exceeds $100,000, such Options shall be treated as
Nonqualified Stock Options.
     5.8 Exercise Period. No Option granted under this Plan may be exercised
more than ten years from the Grant Date.
     5.9 Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
     6. Stock Appreciation Rights. The Committee may also authorize grants to
Participants of Stock Appreciation Rights. A Stock Appreciation Right is the
right of the Participant to receive from the Company an amount, which shall be
determined by the Committee and shall be expressed as a percentage (not
exceeding 100 percent) of the Spread at the time of the exercise of such right.
Any grant of Stock Appreciation Rights under this Plan shall be upon such terms
and conditions as the Committee may determine in accordance with the following
provisions:
     6.1 Payment in Cash or Shares. Any grant may specify that the amount
payable upon the exercise of a Stock Appreciation Right will be paid by the
Company in cash, Shares or any combination thereof or may grant to the
Participant or reserve to the Committee the right to elect among those
alternatives.
     6.2 Maximum SAR Payment. Any grant may specify that the amount payable upon
the exercise of a Stock Appreciation Right shall not exceed a maximum specified
by the Committee on the Grant Date.
     6.3 Exercise Period. Any grant may specify (i) a waiting period or periods
before Stock Appreciation Rights shall become exercisable and (ii) permissible
dates or periods on or during which Stock Appreciation Rights shall be
exercisable.
     6.4 Change in Control. Any grant may specify that a Stock Appreciation
Right may be exercised only in the event of a change in control of the Company
or other similar transaction or event.
     6.5 Dividend Equivalents. On or after the Grant Date of any Stock
Appreciation Rights, the Committee may provide for the payment to the
Participant of dividend equivalents thereon in cash or Shares on a current,
deferred or contingent basis with respect to any or all dividends or other
distributions paid by the Company.
     6.6 Award Agreement. Each grant shall be evidenced by an Award Agreement
which shall describe the subject Stock Appreciation Rights, identify any related
Options, state that the Stock Appreciation Rights are subject to all of the
terms and conditions of this Plan and contain such other terms and provisions as
the Committee may determine consistent with this Plan.
     6.7 Tandem Stock Appreciation Rights. Each grant of a Tandem Stock
Appreciation Right shall provide that such Tandem Stock Appreciation Right may
be exercised only (i) at a time when the related Option (or any similar right
granted under any other plan of the Company) is also exercisable and the Spread
is positive and (ii) by surrender of the related Option (or such other right)
for cancellation.
     6.8 Exercise Period. No Stock Appreciation Right granted under this Plan
may be exercised more than ten years from the Grant Date.

6



--------------------------------------------------------------------------------



 



     6.9 Freestanding Stock Appreciation Rights. Regarding Freestanding Stock
Appreciation Rights only:
     (a) Each grant shall specify in respect of each Freestanding Stock
Appreciation Right a Base Price per Share, which shall be equal to or greater
than the Fair Market Value on the Grant Date, except as provided in Section 11;
     (b) Successive grants may be made to the same Participant regardless of
whether any Freestanding Stock Appreciation Rights previously granted to such
Participant remain unexercised; and
     (c) Each grant shall specify the period or periods of continuous employment
of the Participant by the Company or any Subsidiary (or, in the case of a
Nonemployee Director, service on the Board) that are necessary before the
Freestanding Stock Appreciation Rights or installments thereof shall become
exercisable, and any grant may provide for the earlier exercise of such rights
in the event of a change in control of the Company or other similar transaction
or event.
     7. Restricted Shares. The Committee may also authorize grants to
Participants of Restricted Shares upon such terms and conditions as the
Committee may determine in accordance with the following provisions:
     7.1 Transfer of Shares. Each grant shall constitute an immediate transfer
of the ownership of Shares to the Participant in consideration of the
performance of services, subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
     7.2 Consideration. To the extent permitted by Delaware law, each grant may
be made without additional consideration from the Participant or in
consideration of a payment by the Participant that is less than the Fair Market
Value on the Grant Date.
     7.3 Substantial Risk of Forfeiture. Each grant shall provide that the
Restricted Shares covered thereby shall be subject to a “substantial risk of
forfeiture” within the meaning of Code Section 83 for a period to be determined
by the Committee on the Grant Date, and any grant or sale may provide for the
earlier termination of such risk of forfeiture in the event of a change in
control of the Company or other similar transaction or event.
     7.4 Dividend, Voting and Other Ownership Rights. Unless otherwise
determined by the Committee, an award of Restricted Shares shall entitle the
Participant to dividend, voting and other ownership rights during the period for
which such substantial risk of forfeiture is to continue.
     7.5 Restrictions on Transfer. Each grant shall provide that, during the
period for which such substantial risk of forfeiture is to continue, the
transferability of the Restricted Shares shall be prohibited or restricted in
the manner and to the extent prescribed by the Committee on the Grant Date. Such
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Shares to a
continuing substantial risk of forfeiture in the hands of any transferee.
     7.6 Performance—Based Restricted Shares. Any grant or the vesting thereof
may be further conditioned upon the attainment of Performance Objectives
established by the Committee in accordance with the applicable provisions of
Section 9 regarding Performance Shares and Performance Units.
     7.7 Dividends. Any grant may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered and paid on a deferred basis when the
restrictions lapse or reinvested on an immediate or deferred basis in additional
Shares, which may be subject to the same restrictions as the underlying Award or
such other restrictions as the Committee may determine.

7



--------------------------------------------------------------------------------



 



     7.8 Award Agreements. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan. Unless otherwise directed by the Committee, all certificates
representing Restricted Shares, together with a stock power that shall be
endorsed in blank by the Participant with respect to such Shares, shall be held
in custody by the Company until all restrictions thereon lapse.
     8. Deferred Shares (Restricted Stock Units). The Committee may authorize
grants of Deferred Shares (Restricted Stock Units) to Participants upon such
terms and conditions as the Committee may determine in accordance with the
following provisions:
     8.1 Deferred Compensation. Each grant shall constitute the agreement by the
Company to issue or transfer Shares to the Participant in the future in
consideration of the performance of services, subject to the fulfillment during
the Deferral Period of such conditions as the Committee may specify.
     8.2 Consideration. Each grant may be made without additional consideration
from the Participant or in consideration of a payment by the Participant that is
less than the Fair Market Value on the Grant Date.
     8.3 Deferral Period. Each grant shall provide that the Deferred Shares
(Restricted Stock Units) covered thereby shall be subject to a Deferral Period,
which shall be fixed by the Committee on the Grant Date, and any grant or sale
may provide for the earlier termination of such period in the event of a change
in control of the Company or other similar transaction or event.
     8.4 Dividend Equivalents and Other Ownership Rights. During the Deferral
Period, the Participant shall not have any right to transfer any rights under
the subject Award, shall not have any rights of ownership in the Deferred Shares
and shall not have any right to vote such shares, but the Committee may on or
after the Grant Date authorize the payment of dividend equivalents on such
shares in cash or additional Shares on a current, deferred or contingent basis
with respect to any or all dividends or other distributions paid by the Company.
     8.5 Performance Objectives. Any grant or the vesting thereof may be further
conditioned upon the attainment of Performance Objectives established by the
Committee in accordance with the applicable provisions of Section 9 regarding
Performance Shares and Performance Units.
     8.6 Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
     9. Performance Shares and Performance Units. The Committee may also
authorize grants of Performance Shares and Performance Units, which shall become
payable to the Participant upon the achievement of specified Performance
Objectives, upon such terms and conditions as the Committee may determine in
accordance with the following provisions:
     9.1 Number of Performance Shares or Units. Each grant shall specify the
number of Performance Shares or Performance Units to which it pertains, which
may be subject to adjustment to reflect changes in compensation or other
factors.
     9.2 Performance Period. The Performance Period with respect to each
Performance Share or Performance Unit shall be determined by the Committee and
set forth in the Award Agreement and may be subject to earlier termination in
the event of a change in control of the Company or other similar transaction or
event.
     9.3 Performance Objectives. Each grant shall specify the Performance
Objectives that are to be achieved by the Participant.
     9.4 Threshold Performance Objectives. Each grant may specify in respect of
the specified Performance Objectives a minimum acceptable level of achievement
below which no payment

8



--------------------------------------------------------------------------------



 



will be made and may set forth a formula for determining the amount of any
payment to be made if performance is at or above such minimum acceptable level
but falls short of the maximum achievement of the specified Performance
Objectives.
     9.5 Payment of Performance Shares and Units. Each grant shall specify the
time and manner of payment of Performance Shares or Performance Units that shall
have been earned, and any grant may specify that any such amount will be paid by
the Company in cash, Shares or any combination thereof or may grant to the
Participant or reserve to the Committee the right to elect among those
alternatives.
     9.6 Maximum Payment. Any grant of Performance Shares may specify that the
amount payable with respect thereto may not exceed a maximum specified by the
Committee on the Grant Date. Any grant of Performance Units may specify that the
amount payable, or the number of Shares issued, with respect thereto may not
exceed maximums specified by the Committee on the Grant Date.
     9.7 Dividend Equivalents. Any grant of Performance Shares may provide for
the payment to the Participant of dividend equivalents thereon in cash or
additional Shares on a current, deferred or contingent basis with respect to any
or all dividends or other distributions paid by the Company.
     9.8 Adjustment of Performance Objectives. If provided in the terms of the
grant, the Committee may adjust Performance Objectives and the related minimum
acceptable level of achievement if, in the sole judgment of the Committee,
events or transactions have occurred after the Grant Date that are unrelated to
the performance of the Participant and result in distortion of the Performance
Objectives or the related minimum acceptable level of achievement; provided,
however, in the case of a Qualified Performance-Based Award any such
modifications may not increase the amount payable under such Award.
     9.9 Award Agreement. Each grant shall be evidenced by an Award Agreement
which shall state that the Performance Shares or Performance Units are subject
to all of the terms and conditions of this Plan and such other terms and
provisions as the Committee may determine consistent with this Plan.
     10. Transferability.
     10.1 Transfer Restrictions. Except as provided in Sections 10.2 and 10.4,
no Award granted under this Plan shall be transferable by a Participant other
than upon death by will or the laws of descent and distribution or designation
of a beneficiary in a form acceptable to the Committee, and Options and Stock
Appreciation Rights shall be exercisable during a Participant’s lifetime only by
the Participant or, in the event of the Participant’s legal incapacity, by his
guardian or legal representative acting in a fiduciary capacity on behalf of the
Participant under state law. Any attempt to transfer an Award in violation of
this Plan shall render such Award null and void.
     10.2 Limited Transfer Rights. The Committee may expressly provide in an
Award Agreement (or an amendment to an Award Agreement) that a Participant may
transfer such Award (other than an Incentive Stock Option), in whole or in part,
to a spouse or lineal descendant (a “Family Member”), a trust for the exclusive
benefit of Family Members, a partnership or other entity in which all the
beneficial owners are Family Members, or any other entity affiliated with the
Participant that may be approved by the Committee. Subsequent transfers of
Awards shall be prohibited except in accordance with this Section 10.2. All
terms and conditions of the Award, including provisions relating to the
termination of the Participant’s employment or service with the Company or a
Subsidiary, shall continue to apply following a transfer made in accordance with
this Section 10.2.
     10.3 Restrictions on Transfer. Any Award made under this Plan may provide
that all or any part of the Shares that are (i) to be issued or transferred by
the Company upon the exercise of Options or Stock Appreciation Rights, upon the
termination of the Deferral Period applicable to Deferred Shares (Restricted
Stock Units) or upon payment under any grant of Performance Shares or

9



--------------------------------------------------------------------------------



 



Performance Units, or (ii) no longer subject to the substantial risk of
forfeiture and restrictions on transfer referred to in Section 7, shall be
subject to further restrictions upon transfer.
     10.4 Domestic Relations Orders. Notwithstanding the foregoing provisions of
this Section 10, any Award made under this Plan may be transferred as necessary
to fulfill any domestic relations order as defined in Code Section 414(p)(1)(B).
     11. Adjustments. The Committee shall make or provide for such adjustments
in the (a) number of Shares covered by outstanding Options, Stock Appreciation
Rights, Deferred Shares (Restricted Stock Units), Restricted Shares and
Performance Shares granted hereunder, (b) prices per share applicable to such
Options and Stock Appreciation Rights, and (c) kind of shares covered thereby
(including shares of another issuer), as the Committee in its sole discretion
may in good faith determine to be equitably required in order to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from (x) any stock dividend, stock split, combination or exchange of
Shares, recapitalization or other change in the capital structure of the
Company, (y) any merger, consolidation, spin—off, spin—out, split—off, split—up,
reorganization, partial or complete liquidation or other distribution of assets
(other than a normal cash dividend), issuance of rights or warrants to purchase
securities or (z) any other corporate transaction or event having an effect
similar to any of the foregoing. Moreover, in the event of any such transaction
or event, the Committee may provide in substitution for any or all outstanding
Awards under this Plan such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the cancellation or surrender of all Awards so replaced. The Committee
shall also make or provide for such adjustments in each of the limitations
specified in Section 3 as the Committee in its sole discretion may in good faith
determine to be appropriate in order to reflect any transaction or event
described in this Section 11. In the event the Company shall assume outstanding
employee awards or the right or obligation to make such awards in connection
with the acquisition of another business or another corporation or business
entity, the Committee may make such adjustments, not inconsistent with the terms
of the Plan, in the terms of Awards as it shall deem appropriate in order to
achieve reasonable comparability or other equitable relationship between the
assumed awards and the Awards granted under the Plan as so adjusted.
     11.1 Change in Control. The Committee shall also be authorized to determine
and specify in any Award Agreement provisions which shall apply upon a change in
control of the Company. A “Change in Control” of the Company for purposes of
Awards made under this Plan shall mean any of the following events: (a) a
dissolution or liquidation of the Company, (b) a sale of substantially all of
the assets of the Company, (c) a merger or combination involving the Company
after which the owners of Common Stock of the Company immediately prior to the
merger or combination own less than 50% of the outstanding shares of common
stock of the surviving corporation, or (d) the acquisition of more than 50% of
the outstanding shares of Common Stock of the Company, whether by tender offer
or otherwise, by any “person” (as such term is used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934) other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company. The decision
of the Committee as to whether a Change in Control has occurred shall be
conclusive and binding.
     11.2 Cash-Out. In connection with any change in control, the Committee,
without the consent of Participants, may determine that (i) any or all
outstanding Options or Stock Appreciation Rights shall be automatically
exercised and cashed out in exchange for a cash payment for such Options and
Stock Appreciation Rights which may not exceed the Spread between the Option
Price or Base Price and Fair Market Value on the date of exercise, and (ii) any
or all other outstanding Awards shall be cashed out in exchange for such
consideration as the Committee may in good faith determine to be equitable under
the circumstances.
     12. Fractional Shares. The Company shall not be required to issue any
fractional Shares pursuant to this Plan. The Committee may provide for the
elimination of fractions or for the settlement thereof in cash.
     13. Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, it
shall be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of all such taxes required to be withheld. At the
discretion of the Committee, such arrangements may include relinquishment of a
portion of such

10



--------------------------------------------------------------------------------



 



benefit. The Fair Market Value of any Shares withheld or tendered to satisfy any
such tax withholding obligations shall not exceed the amount determined by the
applicable minimum statutory tax withholding rates.
     14. Certain Terminations of Employment, Hardship and Approved Leaves of
Absence. Notwithstanding any other provision of this Plan to the contrary, in
the event of termination of employment by reason of death, disability, normal
retirement, early retirement with the consent of the Company or leave of absence
approved by the Company, or in the event of hardship or other special
circumstances, of a Participant who holds an Option or Stock Appreciation Right
that is not immediately and fully exercisable, any Restricted Shares as to which
the substantial risk of forfeiture or the prohibition or restriction on transfer
has not lapsed, any Deferred Shares (Restricted Stock Units) as to which the
Deferral Period is not complete, any Performance Shares or Performance Units
that have not been fully earned, or any Shares that are subject to any transfer
restriction pursuant to Section 10.3, the Committee may in its sole discretion
take any action that it deems to be equitable under the circumstances or in the
best interests of the Company, including, without limitation, waiving or
modifying any limitation or requirement with respect to any Award under this
Plan. However, any such actions taken by the Committee must comply with the
provisions of Section 21 and the requirements of Code Section 409A and with Code
Section 162(m) for Qualified Performance-Based Awards.
     15. Foreign Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by or perform services for the Company or any Subsidiary outside of the
United States of America, as the Committee may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose, provided that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.
     16. Amendments and Other Matters.
     16.1 Plan Amendments. This Plan may be amended from time to time by the
Board, but no such amendment shall increase any of the limitations specified in
Section 3, other than to reflect an adjustment made in accordance with
Section 11, without the further approval of the stockholders of the Company. The
Board may condition any amendment on the approval of the stockholders of the
Company if such approval is necessary or deemed advisable with respect to the
applicable listing or other requirements of a national securities exchange or
other applicable laws, policies or regulations.
     16.2 Award Deferrals. The Committee may permit Participants to elect to
defer the issuance of Shares or the settlement of Awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan. In the case of an award of Restricted Shares, the deferral may be
effected by the Participant’s agreement to forego or exchange his or her award
of Restricted Shares and receive an award of Deferred Shares (Restricted Stock
Units). The Committee also may provide that deferred settlements include the
payment or crediting of interest on the deferral amounts, or the payment or
crediting of dividend equivalents where the deferral amounts are denominated in
Shares. However, any Award deferrals which the Committee permits must comply
with the provisions of Section 21 and the requirements of Code Section 409A.
     16.3 Conditional Awards. The Committee may condition the grant of any award
or combination of Awards under the Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or any Subsidiary to the Participant, provided
that any such grant must comply with the provisions of Section 21 and the
requirements of Code Section 409A.
     16.4 Repricing Prohibited. The terms of outstanding Awards may not be
amended to reduce the Option Price of outstanding Options or Base Price of
outstanding Stock Appreciation Rights or cancel outstanding Options or Stock
Appreciation Rights in exchange for cash, other Awards or Options or Stock
Appreciation Rights with an Option Price or Base Price that is less than the
Option Price or Base Price of the original Options or Stock Appreciation Rights
without stockholder approval,

11



--------------------------------------------------------------------------------



 



provided that nothing herein shall prevent the Committee from taking any action
provided for in Section 11.
     16.5 No Employment Right. This Plan shall not confer upon any Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary and shall not interfere in any way with any right that
the Company or any Subsidiary would otherwise have to terminate any
Participant’s employment or other service at any time.
     16.6 Tax Qualification. To the extent that any provision of this Plan would
prevent any Option that was intended to qualify under particular provisions of
the Code from so qualifying, such provision of this Plan shall be null and void
with respect to such Option, provided that such provision shall remain in effect
with respect to other Options, and there shall be no further effect on any
provision of this Plan.
     16.7 Amendments to Comply with Laws, Regulations or Rules. Notwithstanding
any other provision of the Plan or any Award Agreement to the contrary, in its
sole and absolute discretion and without the consent of any Participant, the
Board may amend the Plan, and the Committee may amend any Award Agreement, to
take effect retroactively or otherwise as it deems necessary or advisable for
the purpose of conforming the Plan or such Award Agreement to any present or
future law, regulation or rule applicable to the Plan, including, but not
limited to, Code Section 409A.
     17. Effective Date. This Plan shall become effective upon its approval by
the stockholders of the Company.
     18. Termination. This Plan shall terminate on the tenth anniversary of the
date upon which it is approved by the stockholders of the Company, and no Award
shall be granted after that date.
     19. Limitations Period. Any person who believes he or she is being denied
any benefit or right under the Plan may file a written claim with the Committee.
Any claim must be delivered to the Committee within forty-five (45) days of the
specific event giving rise to the claim. Untimely claims will not be processed
and shall be deemed denied. The Committee, or its designated agent, will notify
the Participant of its decision in writing as soon as administratively
practicable. Claims not responded to by the Committee in writing within ninety
(90) days of the date the written claim is delivered to the Committee shall be
deemed denied. The Committee’s decision shall be final, conclusive and binding
on all persons. No lawsuit relating to the Plan may be filed before a written
claim is filed with the Committee and is denied or deemed denied, and any
lawsuit must be filed within one year of such denial or deemed denial or be
forever barred.
     20. Governing Law. The validity, construction and effect of this Plan and
any Award hereunder will be determined in accordance with the Delaware General
Corporation Law, except to the extent governed by applicable federal law.
     21. Compliance with Code Section 409A.
     21.1 Awards Subject to Section 409A. The provisions of this Section 21
shall apply to any Award or portion thereof that is or becomes subject to Code
Section 409A (“Section 409A”), notwithstanding any provision to the contrary
contained in the Plan or the Award Agreement applicable to such Award. Awards
subject to Section 409A include, without limitation:
     (a) Any Nonqualified Stock Option or Stock Appreciation Right that permits
the deferral of compensation other than the deferral of recognition of income
until the exercise of the Award.
     (b) Any other Award that either (i) provides by its terms for settlement of
all or any portion of the Award on one or more dates following the Short-Term
Deferral Period (as defined below) or (ii) permits or requires the Participant
to elect one or more dates on which the Award will be settled.

12



--------------------------------------------------------------------------------



 



Subject to any applicable U.S. Treasury Regulations promulgated pursuant to
Section 409A or other applicable guidance, the term “Short-Term Deferral Period”
means the period ending on the later of (i) the date that is two and one-half
months from the end of the Company’s fiscal year in which the applicable portion
of the Award is no longer subject to a substantial risk of forfeiture or
(ii) the date that is two and one-half months from the end of the Participant’s
taxable year in which the applicable portion of the Award is no longer subject
to a substantial risk of forfeiture. For this purpose, the term “substantial
risk of forfeiture” shall have the meaning set forth in any applicable U.S.
Treasury Regulations promulgated pursuant to Section 409A or other applicable
guidance.
     21.2 Deferral and/or Distribution Elections. Except as otherwise permitted
or required by Section 409A or any applicable U.S. Treasury Regulations
promulgated pursuant to Section 409A or other applicable guidance, the following
rules shall apply to any deferral and/or distribution elections (each, an
“Election”) that may be permitted or required by the Committee pursuant to an
Award subject to Section 409A:
     (a) All Elections must be in writing and specify the amount of the
distribution in settlement of an Award being deferred, as well as the time and
form of distribution as permitted by this Plan.
     (b) All Elections shall be made by the end of the Participant’s taxable
year prior to the year in which services commence for which an Award may be
granted to such Participant; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Section 409A and is based on
services performed over a period of at least twelve (12) months, then the
Election may be made no later than six (6) months prior to the end of such
period.
     (c) Elections shall continue in effect until a written election to revoke
or change such Election is received by the Company, except that a written
election to revoke or change such Election must be made prior to the last day
for making an Election determined in accordance with paragraph (b) above or as
permitted by Section 21.3.
     21.3 Subsequent Elections. Any Award subject to Section 409A which permits
a subsequent Election to delay the distribution or change the form of
distribution in settlement of such Award shall comply with the following
requirements:
     (a) No subsequent Election may take effect until at least twelve (12)
months after the date on which the subsequent Election is made;
     (b) Each subsequent Election related to a distribution in settlement of an
Award not described in Section 21.4(b), 21.4(c) or 21.4(f) must result in a
delay of the distribution for a period of not less than five (5) years from the
date such distribution would otherwise have been made; and
     (c) No subsequent Election related to a distribution pursuant to
Section 21.4(d) shall be made less than twelve (12) months prior to the date of
the first scheduled payment under such distribution.
     21.4 Distributions Pursuant to Deferral Elections. No distribution in
settlement of an Award subject to Section 409A may commence earlier than:
     (a) Separation from service (as determined pursuant to U.S. Treasury
Regulations or other applicable guidance);
     (b) The date the Participant becomes Disabled (as defined below);
     (c) Death;

13



--------------------------------------------------------------------------------



 



     (d) A specified time (or pursuant to a fixed schedule) that is either
(i) specified by the Committee upon the grant of an Award and set forth in the
Award Agreement evidencing such Award or (ii) specified by the Participant in an
Election complying with the requirements of Section 21.2 and/or 21.3, as
applicable;
     (e) To the extent provided by U.S. Treasury Regulations promulgated
pursuant to Section 409A or other applicable guidance, a change in the ownership
or effective control or the Company or in the ownership of a substantial portion
of the assets of the Company; or
     (f) The occurrence of an Unforeseeable Emergency (as defined below).
Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined in Code
Section 409A(a)(2)(B)(i)), no distribution pursuant to Section 21.4(a) in
settlement of an Award subject to Section 409A may be made before the date which
is six (6) months after such Participant’s date of separation from service, or,
if earlier, the date of the Participant’s death.
     21.5 Unforeseeable Emergency. The Committee shall have the authority to
provide in the Award Agreement evidencing any Award subject to Section 409A for
distribution in settlement of all or a portion of such Award in the event that a
Participant establishes, to the satisfaction of the Committee, the occurrence of
an Unforeseeable Emergency (as defined in Section 409A). In such event, the
amount(s) distributed with respect to such Unforeseeable Emergency cannot exceed
the amounts necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of such
distribution(s), after taking into account the extent to which such hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
All distributions with respect to an Unforeseeable Emergency shall be made in a
lump sum as soon as practicable following the Committee’s determination that an
Unforeseeable Emergency has occurred. The occurrence of an Unforeseeable
Emergency shall be judged and determined by the Committee. The Committee’s
decision with respect to whether an Unforeseeable Emergency has occurred and the
manner in which, if at all, the distribution in settlement of an Award shall be
altered or modified, shall be final, conclusive, and not subject to approval or
appeal.
     21.6 Disabled. The Committee shall have the authority to provide in the
Award Agreement evidencing any Award subject to Section 409A for distribution in
settlement of such Award in the event that the Participant becomes Disabled. A
Participant shall be considered “Disabled” if either:
     (a) the Participant is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or
     (b) the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.
All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing as soon as practicable following the date the
Participant becomes Disabled. If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum as soon as practicable following the date the Participant
becomes Disabled.
     21.7 Death. If a Participant dies before complete distribution of amounts
payable upon settlement of an Award subject to Section 409A, such undistributed
amounts shall be distributed to his or her beneficiary under the distribution
method for death established by the Participant’s Election as soon as
administratively possible following receipt by the Committee of satisfactory
notice and confirmation of the Participant’s death. If the Participant has made
no Election with respect to

14



--------------------------------------------------------------------------------



 



distributions upon death, all such distributions shall be paid in a lump sum as
soon as practicable following the date of the Participant’s death.
     21.8 No Acceleration of Distributions. Notwithstanding anything to the
contrary herein, this Plan does not permit the acceleration of the time or
schedule of any distribution under this Plan in settlement of an Award subject
to Section 409A, except as provided by Section 409A and/or U.S. Treasury
Regulations promulgated pursuant to Section 409A or other applicable guidance.
     22. Predecessor Plan. Upon stockholder approval of this Plan pursuant to
Section 17, no new awards will be granted under the Predecessor Plan; provided
that the annual grants of Restricted Stock Units to Nonemployee Directors will
be made under the Predecessor Plan on the effective date of this Plan, and all
outstanding awards under the Predecessor Plan on the effective date of this Plan
will be satisfied from the Shares which are available and have been reserved
under the Predecessor Plan.

15